Citation Nr: 0430188	
Decision Date: 11/12/04    Archive Date: 11/24/04	

DOCKET NO.  03-15 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the November 30, 1955, rating decision was clearly 
and unmistakably erroneous in denying service connection for 
retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from May 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
January 1946 to December 1946, from February 1948 to January 
1950, and from April 1952 to October 1955, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In March 2004, the Board returned the 
case to the RO additional development, and following 
accomplishment of that development, the case was returned to 
the Board for further appellate review.

The March 2004 BVA decision noted that a March 2004 VA Form 
21-4138 (Statement in Support of Claim) had been received 
from the veteran in which he asserted his special monthly 
compensation should be increased to the "M" level at the very 
least, and that he should also be service connected for 
visual field loss.  The Board referred those matters to the 
RO for appropriate action, but it is not clear that the RO 
has addressed these matters.  As such, these matters are 
again referred to the RO for appropriate action.



FINDINGS OF FACT

1.  A rating decision dated November 30, 1955, denied service 
connection for retinitis pigmentosa.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on November 30, 1955, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.



CONCLUSION OF LAW

The rating decision of November 30, 1955, which denied 
service connection for retinitis pigmentosa, was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

However, the claim now before the Board is a legal challenge 
to a prior RO decision and does not involve requiring or 
submitting any additional evidence since any clear and 
unmistakable error must be based on the record and law that 
existed at the time of that decision.  Russell v. Principi, 3 
Vet. App. 310 (1992).  Furthermore, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable to clear and unmistakable error (CUE) 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).

The veteran contends that the November 1955 rating decision 
was clearly and unmistakably erroneous in not granting 
service connection for retinitis pigmentosa.  More 
specifically, the veteran contends that the RO did not 
address the presumption of soundness in the November 1955 
rating decision and the need for clear and unmistakable 
evidence to rebut that presumption.  In this regard, it is 
pointed out that retinitis pigmentosa was not noted on the 
veteran's entrance examination.  It is also contended that 
the RO incorrectly denied service connection for retinitis 
pigmentosa in the November 1955 rating decision as a defect 
for which service connection is not permitted, while 
retinitis pigmentosa is a disease that can be service 
connected.  It is further contended that the RO failed to 
consider the presumption of aggravation in concluding that 
any increase in severity was due to the natural progress of 
the disease.  In connection with this argument, it is 
asserted that the Schedule for Rating Disabilities allowed a 
10 percent evaluation for active pathology associated with 
retinitis pigmentosa and that the evidence demonstrated that 
the veteran was entitled to a 70 percent evaluation based on 
visual field loss in both eyes at the time of his separation 
from service.  The veteran concludes that but for these 
errors, service connection would have, and should have been 
granted by the November 1955 rating decision.

Under applicable law and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a).  
The Court has defined clear and unmistakable error as the 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and law that existed at the time of the prior . . . 
decision.  Russell v. Derwinski, 3 Vet. App. 310, 314 (1992).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 
1 Vet. App. 251 (1991).  The error must be one which would 
have manifestly changed the outcome at the time it was made.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  "It is the kind 
of error, of fact or law, that would call to the attention of 
later reviews compels a conclusion to which reasonable minds 
could not differ, that the result would be manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  Lastly, the Court has held that the failure to 
fulfill the duty to assist cannot constitute clear and 
unmistakable error.  Crippen v. Brown, 9 Vet. App. 412 
(1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Applicable law currently in effect and in effect at the time 
of the November 1955 rating decision provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Furthermore, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
the disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306.  To rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before the VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 03-2003 (July 16, 
2003).

A rating decision dated in November 1955 denied service 
connection for compound hyperopic astigmatism and retinitis 
pigmentosa.  In notifying the veteran of that decision by way 
of a letter dated in December 1959 the veteran was informed 
that astigmatism and retinitis pigmentosa were not 
disabilities within the meaning of the law.  In addition to 
notifying the veteran of the denial of service connection, 
the veteran was notified of his appellate rights.  However, 
the veteran did not appeal the November 1955 rating decision, 
and consequently, that decision is final.

The November 1955 rating decision based the denial on a 
review of the veteran's service medical records.  Following 
this review, the RO explained in its decision that "the 
condition of compound hyperopic astigmatism is a refractive 
error due to a developmental defect.  The condition of 
retinitis pigmentosa is universally accepted by medical 
authorities as a developmental or congenital condition.  Any 
increase in service as to the visual defect is due to natural 
progress."  The November 1955 rating decision reflects that 
the rating board consisted of three individuals, one of who 
was a physician.

As indicated, the evidence considered at the time of the 
November 1955 rating decision consisted of the veteran's 
service medical records.  These records included a report of 
a December 1946 physical examination performed in connection 
with the veteran's separation from his period of service 
between January and December 1946.  On that examination the 
veteran was noted to have a compound hyperopic astigmatism 
and his uncorrected visual acuity was reported to be 20/50 in 
the right eye and 20/70 in the left eye, with corrected 
visual acuity of 20/30 bilaterally.  

A report of a physical examination performed in April 1952 in 
connection with the veteran's period of service between April 
1952 and October 1955 shows that the eyes were normal on 
clinical evaluation.  The veteran's distant vision was 
described as 20/20.  Service medical records also show that 
in January 1955 the veteran was hospitalized for a period of 
six days for retinitis pigmentosa of both eyes.  After that 
hospitalization the veteran was transferred to another 
service medical facility.  Upon hospital transfer it was the 
opinion that the retinitis pigmentosa was incurred in the 
line of duty.  Following a four-day hospitalization at 
another service medical facility, the diagnosis remained the 
same with the exception that the disability was not 
considered incurred in the line of duty, but rather existed 
prior to service.  The veteran's vision was described as 
20/30 on the right and 20/40 on the left.  

A report of a physical examination performed in August 1955 
for a Physical Evaluation Board showed that the veteran was 
not qualified for service.  On clinical evaluation of the 
eyes the left eye had a slight vitreous haze and the disc was 
slightly waxy.  The arteries were somewhat narrowed and there 
were pigment deposits of bone-spicule type extending from the 
periphery of the fundus nearly to the disc.  The macular area 
was essentially normal.  The left eye disc was slightly pale 
and the pigment was more pronounced in the left eye, but was 
otherwise essentially the same.  Uncorrected distant vision 
was described as 20/40 plus 4 on the right and 20/40 on the 
left and 20/40 bilaterally for near vision.  It was noted 
that examination revealed vision that was limited to less 
than 10 degrees bilaterally using 10-mm. white test object.  
Vision of the fundus of each eye revealed pigment 
degeneration of the type associated with retinitis 
pigmentosa.

A review of the evidence considered by the RO in the November 
1955 rating decision shows that retinitis pigmentosa was not 
noted on the physical examination performed in April 1952 in 
connection with the veteran's entry into his period of 
service between April 1952 and October 1955.  As such, the 
veteran is presumed in sound condition upon his entry into 
service.  While the RO may not have specifically acknowledged 
as much in its November 1955 rating decision, the fact that 
the RO addressed the veteran's claim for service connection 
as a claim for aggravation of a preexisting disability can 
clearly be interpreted as a determination by the RO that 
there was clear and unmistakable evidence that demonstrated 
that the retinitis pigmentosa existed prior to service.  In 
this regard, service medical records, while preliminarily 
concluding that retinitis pigmentosa was incurred in the line 
of duty, also demonstrate that service physicians 
subsequently concluded that the disorder was not incurred in 
the line of duty because it existed prior to service.  The 
Board would also observe that a physician with greater 
experience (as evidenced by his rank) than the examiner who 
made the initial conclusion regarding whether the disorder 
was incurred in service, concluded that the disorder existed 
prior to service.  The Board thus finds that the fact that 
the RO accorded greater probative weight to the examiner who 
concluded that the retinitis pigmentosa existed prior to 
service to be supported by the evidence of record at the time 
of the 1955 decision and in accordance with governing legal 
criteria.   

Furthermore, the conclusion in the November 1955 rating 
decision that retinitis pigmentosa was universally accepted 
by medical authorities as a developmental or congenital 
condition was approved and signed by a physician on the 
rating board.  In view of the fact that the evidence of 
record contained no medical evidence which demonstrated that 
retinitis pigmentosa was not a developmental or congenital 
condition, the Board finds that the November 1955 rating 
decision was not clearly and unmistakably erroneous in 
determining that the retinitis pigmentosa existed prior to 
service.  The only evidence available for review clearly and 
unmistakably demonstrated that the veteran's retinitis 
pigmentosa existed prior to service.  That the retinitis 
pigmentosa was not noted on the veteran's entrance 
examination simply indicated that it was asymptomatic and 
thus undiagnosed.  

With respect to the issue of whether the preexisting 
retinitis pigmentosa was aggravated during service, the Board 
would observe that the veteran's visual acuity was reported 
to be 20/20 upon entering service in April 1952 and was 
measurably worse at the time of the August 1955 physical 
examination performed in connection with the veteran's 
Physical Evaluation Board.  In addition, there was a decrease 
in the visual field that had not been present upon the 
veteran's entry into service and clinical findings on 
examination of each eye were reflective of retinitis 
pigmentosa.  Thus, the record is clear that there was an 
increase in disability during service.  

However, the RO found, and the Board finds that there was 
clear and unmistakable evidence in the record for the RO to 
conclude that the increase in severity was due to the natural 
progress of the disability.  In this regard, the November 
1955 rating decision was rendered by a rating board that 
included a physician who reviewed the evidence of record and 
concluded that any increase in service was due to the natural 
progress of the disability.  The record contained no medical 
evidence at the time of that November 1955 rating decision to 
refute or contradict the conclusion concurred in by the 
physician who reviewed the medical evidence.  The Board finds 
that the RO correctly applied the governing legal criteria 
regarding the presumptions of soundness and aggravation.  

Therefore, the Board concludes that there was no error of 
fact or law when called to the attention of later reviewers 
that compels a conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  The evidence available for 
consideration at the time of the November 1955 rating 
decision demonstrated that the veteran's retinitis pigmentosa 
was in the nature of a constitutional or development disease, 
which is subject to service connection, but which clearly and 
unmistakably existed prior to service given the congenital or 
developmental nature of the disability.  The Board also finds 
that the RO was not clearly and unmistakably erroneous in 
concluding that any increase in the severity was due to the 
natural progress of the disability.  

While the Board acknowledges that the December 1955 notice to 
the veteran denied retinitis pigmentosa as not a disability 
within the meaning of the law, it is clear that the November 
1955 rating decision did consider the question of a 
aggravation of a preexisting disability in concluding that 
any increase in service was due to the natural progress of 
the disease.  In this regard, were the RO denying service 
connection for retinitis pigmentosa on the basis that it is 
not a disability within the meaning of the law, there would 
have been no need to address the question of the natural 
progress of the disability.  Therefore, the Board concludes 
that the November 1955 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
retinitis pigmentosa.


ORDER

The RO's November 1955 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
retinitis pigmentosa, and the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



